Order entered February 9, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01081-CR
                                       No. 05-14-01082-CR
                                       No. 05-14-01083-CR

                              RICHARD BALDERAS, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. F11-41658-P, F11-41659-P, F11-41660-P

                                             ORDER
       The Court REINSTATES the appeals.
       On January 22, 2015, we ordered the trial court to make findings regarding why
appellant’s brief had not been filed. On February 5, 2015, we received appellant’s brief, together
with an extension motion. Therefore, in the interest of expediting the appeals, we VACATE the
January 22, 2015 order requiring findings.
       We GRANT the February 5, 2015 extension motion and appellant’s brief is filed as of
February 6, 2015.
       The State’s brief is due within thirty days of the date of this order.

                                                       s/     ADA BROWN
                                                              JUSTICE